Citation Nr: 0519292	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, rated 50 percent disabling prior to September 9, 
2002, and 70 percent disabling since then. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from June 1963 to 
June 1969.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that assigned an increased (50 
percent) evaluation for PTSD effective from June 1, 2000.  
The appeal also arises from a November 2004 rating decision 
that assigned a 70 percent rating for PTSD effective from 
September 9, 2002.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for a higher PTSD rating for the 
entire appeal period, which the Board will consider.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (where an increased 
rating was granted during the appeal, the appeal nevertheless 
remained viable, as a higher schedular rating was available).  

In August 2003, the Board remanded the case to the RO for 
additional development.  

In September 2000, the veteran requested a total disability 
rating for compensation purposes based on individual 
unemployability (hereinafter referred to as TDIU).  The RO 
denied the claim in December 2001.  Although the veteran 
appealed the denial of the claim, the RO granted TDIU in 
April 2002, effective March 27, 2002.  The veteran has not 
voiced disagreement with the effective date, thus, there 
remains no further TDIU-related issue for the Board to 
review.  


FINDINGS OF FACT

1.  For the appeal period prior to February 15, 2002, the 
veteran's PTSD was manifested by deficiencies in work, family 
relations, and mood; total occupational and social impairment 
was not shown.

2.  From February 15, 2002, the veteran's PTSD has been 
manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the appeal period prior to February 15, 2002, the 
criteria for a 70 percent schedular rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2004).

2.  For the period beginning on February 15, 2002, the 
criteria for a 100 percent schedular rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist, and enhanced VA's 
duty to notify, a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b)(1) 
(2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in March 2001 and in May 2004.  The Board provided 
additional information in its August 2003 remand.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding the claim.  They thereby served to tell the veteran 
what evidence is needed.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

The May 2004 letter told him provide any evidence in his 
possession that would support the claim, and essentially 
provided the notice required by 38 C.F.R. § 3.159(b)(1).

The record shows that VA provided some of the notice after 
the initial adverse decision on his claim.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (holding that VCAA 
notice should generally be provided prior to the initial 
adverse decision on a claim).  The Pelegrini Court went on to 
hold, however, that delayed notice did not require voiding of 
existing decisions, and indeed, that defective notice could 
be remedied by ensuring that the notice was sent after the 
initial adverse decision.  Pelegrini v. Principi, 18 Vet. 
App. at 120, 122-4.  The Court has recently reiterated this 
holding, and further held that delayed notice is generally 
not prejudicial to a claimant.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  There has been no allegation of 
prejudice from delayed notice in this case, and the Board is 
unable to discern such prejudice.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for and the veteran's 
representative has submitted written argument.  38 U.S.C.A. 
§ 5103A(b)-(d) (West 2002).

Factual Background

The RO established service connection for PTSD in September 
1996 based on combat stressors and a PTSD diagnosis.  The RO 
assigned a 30 percent rating under Diagnostic Code 9411.  The 
30 percent rating was based in part on a Global Assessment of 
Functioning (hereinafter GAF) score of 65 (according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (hereinafter referred to as DSM-
IV), a GAF score of 61 to 70 is indicative of some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See 38 C.F.R. § 4.125 (2004)).  

The veteran requested re-evaluation in June 2000.  He 
reported that his mental symptoms had worsened.

A July 2000 VA PTSD examination report reflects a complaint 
of worsening concentration and memory.  The psychiatrist 
found low mood and constricted affect.  Because of suicidal 
ideation, the veteran had removed all guns from the house.  
The primary Axis I diagnosis was PTSD.  The psychiatrist (a 
director of VA's PTSD clinic) assigned a GAF score of 42 
(according to DSM-IV, a score of 41 to 50 is indicative of 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job).  

In August 2000, the veteran noted his recent GAF score and 
requested a 70 percent rating.  He reported that stress 
prevented working more than 4 or 5 hours per day and that he 
had to quit working at Food Lion because the work was too 
stressful and fast-paced.  

In September 2000, the veteran applied for TDIU, indicating 
that PTSD prevented him from securing or following a 
substantially gainful occupation as of February 14, 2000; 
however, he also reported that he continued working full-
time.  

The veteran underwent VA PTSD evaluation in October 2000.  He 
reported nightmares and flashbacks, increased startle 
response, hypervigilance, and a short temper.  He had poor 
concentration and decreased interest.  He avoided reminders 
of Vietnam.  Although he received no PTSD treatment, he took 
nefazodone.  He reported that he worked 30 to 40 hours per 
week, which was full time, at Auto Zone, an auto parts store.  

The VA psychiatrist noted nightmares and flashbacks but no 
suicidal/homicidal ideation.  Memory was good and insight and 
judgment were deemed adequate.  The psychiatrist found few 
symptoms but did note that decreased stamina, irritability, 
and concentration interfered with employment and social 
functioning.  The two Axis I diagnoses were PTSD and 
depression not otherwise specified (NOS).  The psychiatrist 
assigned a GAF score of 53 (according to DSM-IV, a GAF score 
of 51 to 60 is indicative of moderate symptoms (flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  The psychiatrist further explained that the two 
Axis I diagnoses mutually aggravated one another and that the 
GAF score included both.  

In April 2001, the veteran reported that his physical and 
mental conditions continued to deteriorate.  

The RO subsequently received VA mental health treatment 
reports that reflect that the veteran had begun receiving 
PTSD treatment.  A January 2001 report contains a GAF score 
of 40 (according to DSM-IV, a score of 31 to 40 is indicative 
of impairment in reality testing or major impairment in work, 
judgment, thinking, or mood, i.e., is unable to work.  An 
August 2001 report notes that the veteran was losing track at 
work and was not able to focus or to complete tasks, even 
though he had moved to a quieter job.  He was working part-
time when able.  The GAF score was 40.

In March 2002, the veteran again applied for TDIU.  He 
reported that he became too disabled to work on February 2, 
2002, and that he last worked full time on February 15, 2002.  

February and June 2002 VA PTSD treatment reports each reflect 
a GAF score of 38 and each notes specifically that the 
veteran was unable to maintain employment.  

In September 2002, the veteran argued that a GAF score of 38 
supported a 70 percent rating, or higher.  

According to a September 9, 2002, VA psychotherapy clinic 
report, the veteran had worked for Auto Zone for three years, 
became stressed, and then returned to Food Lion, again 
becoming too stressed, and returning to Auto Zone for one 
year but only working 4 to 5 hours per day.  Concentration 
and memory were presently worse than two years prior.  The 
psychiatrist assigned a GAF score of 38, further remarking 
that the veteran was unable to obtain or to retain 
employment.  

A December 2002 VA report is similar to the September 2002 
report; however, the psychiatrist (the veteran's attending 
psychiatrist) noted that the veteran's antidepressant 
medication, nefazodone, would be increased from 300 mg per 
day to 500 mg per day.  The psychiatrist also reported that 
despite the large dosage, the veteran remained unable to 
obtain or to retain employment.  

In June 2003, the veteran underwent a VA PTSD compensation 
examination performed by a VA staff psychiatrist other than 
his attending psychiatrist.  According to the report, the 
veteran left his job because he felt that he was going to 
kill someone.  He reported a history of physical 
altercations, both domestic and not, although he felt that he 
had not yet seriously injured anyone.  The veteran reported 
possible audio hallucinations, but also suspected that they 
might be manifestations of hyper alertness.  

The VA psychiatrist noted that the veteran reported suicide 
attempts as recently as seven months prior.  One attempt 
consisted of loading a pistol.  Another attempt consisted of 
opening the car door at 60 mph, intending to jump.  The 
psychiatrist noted normal rate of speech, normal mood, 
minimally reactive affect, logical thought process, and no 
delusion.  The psychiatrist assigned a GAF score of 35, 
explaining that the veteran's PTSD was severe, that he did 
have intermittent suicidal ideation, as well as impaired 
impulse control, difficulty adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  

The RO obtained additional VA psychotherapy reports following 
the August 2003 remand.  An August 2003 report authored by 
the veteran's attending psychiatrist contains a GAF score of 
35 and notes continued inability to obtain or retain 
employment.  The veteran had worse symptoms after watching 
military-related subject matter on TV.  

In July 2004, the veteran underwent another VA PTSD 
compensation examination.  
The veteran's attending psychiatrist noted that the most 
recent suicide attempt was in April.  The veteran was taking 
nefazodone, 500 mg per day, as well as quetiapine, 25 mg per 
day.  Despite the psychotropic medications, the news from 
Iraq and Afghanistan caused disturbing recollections.  
Startle response and hypervigilance continued.  

The veteran shunned crowds and had poor concentration.  He 
had not worked at all since February 2002, due to 
irritability and outbursts of anger.  He had stopped driving 
because of a fear of losing control.  The Axis I diagnoses 
remained PTSD and depression.  The veteran could not maintain 
effective relationships.  His GAF score remained 35.  

In November 2004, the RO granted a 70 percent schedular 
rating for PTSD effective from September 9, 2002.  

In December 2004, the veteran argued for a 100 percent 
schedular rating for PTSD.  Later that month the veteran's 
representative argued that the 100 percent rating should be 
made effective from February 15, 2002, when veteran ceased 
working.  

Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2004).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2004).

Under the rating criteria for PTSD, a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (CAVC) issued 
important guidance in the application of the current 
psychiatric rating criteria.  

The Court stressed that the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating.  The CAVC stated that the analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the CAVC also found it 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The only criteria for a total disability rating (100 percent) 
for any disability rated in accordance with the VA General 
Rating Formula for Mental Disorders are total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318, 
1324 (Fed. Cir. 2004).

The veteran' PTSD has increased in severity during the appeal 
period.  This increase is evidenced by the worsening symptoms 
reported by the veteran, by the GAF scores that have 
progressively decreased, and most of all, by the veteran's 
inability to maintain employment, which he reports began on 
February 15, 2002.  

Prior to February 15, 2002, the veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most of the areas of work, school, family relations, and 
mood, judgment and thinking.  This is shown by the reports of 
difficulty at work, the reports of depression, and his 
relative isolation.  In addition, some (but not all) of the 
GAF scores during this period envision impairment in these 
areas.

Comparing these symptoms with the criteria set forth in the 
PTSD rating schedule, the Board finds that the criteria of a 
70 percent rating are more nearly approximated.  This 
conclusion also takes into account the relative low GAF 
scores (as low as 40) offered during the period, as well as 
the fact that the veteran continued his employment during 
this period.  For the above reasons, the Board will grant a 
70 percent schedular rating effective from June 1, 2000.  

From February 15, 2002, PTSD has been manifested by total 
occupational impairment, as evidenced by the fact that he has 
not worked and examiners have found that PTSD precludes 
employment.  Total social impairment has not been shown, 
inasmuch as he remains married and participates in church.  

His symptoms since February 15, 2002 have, however, more 
closely approximated the criteria for a 100 percent rating 
than for the 70 percent rating.  This conclusion takes into 
account the very low GAF scores (ranging from 35 to 38) 
offered during the period, and the reports that the veteran 
has little interaction with his wife.  The Board will 
therefore grant a 100 percent rating effective from February 
15, 2002. 

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, for the period prior to February 15, 2002, the 
veteran has not alleged that his PTSD caused marked 
interference with employment, beyond that envisioned by a 70 
percent rating, or frequent periods of hospitalization so as 
to otherwise render impractical the application of the 
regular schedular standards.  In fact, he has specifically 
argued that a 100 percent rating should be granted from 
February 15, 2002, which the Board has granted.  

In the absence of evidence of such extraschedular rating 
factors set forth above, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




						(CONTINUED ON NEXT PAGE)
ORDER

A 70 percent schedular rating for PTSD is granted for the 
appeal period prior to February 15, 2002; and a 100 percent 
schedular rating for PTSD is granted effective from February 
15, 2002.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


